REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 6, 11, several of the features of these claims were known in the art as evidenced by Ignatyev (U.S. PG Pub. No. 2017/0236060), which discloses receiving, at a first computing device, a data set to be analyzed from a data collector at ¶¶ [0038], [0046], [0050], [0089]-[0090]. Ignatyev discloses determining abnormality (e.g., “data outlier”) of the data set using a machine learning model (“machine learning technique”) deployed (e.g., “running on the remote computers”) at the first computing device at ¶¶ [0039](“identifying potential values of data that are ‘outliers’”), [0049], [0050]-[0051], [0090]-[0097], and FIG. 2. Ignatyev discloses transmitting, based on the determined abnormality of the data set, the data set to a second computing device (e.g., “multi-tenant distributed computing platform 208” or “server”) for update of the machine learning model, the second computing device (e.g., “server”) having a higher computing capability than the first computing device at: ¶¶ [0057]-[0058]; ¶¶ [0064]-[0072]; ¶ [0099]. Ignatyev discloses obtaining redeployment of the updated machine learning model from the second computing device at ¶ [0099]; to wit: “If indicated, retraining the system (i.e., re-evaluating the statistical or machine learning based analysis of the system data) based on including the revised/corrected data (step or stage 418) and removing the incorrect data... After that, the updated dataset is used in order to optimize (e.g., potentially modify) the parameters of the algorithm/method being used to identify incorrect data.” (emphasis added). But, Ignatyev does not disclose the first computing device comprises an edge computing node and the second computing device comprises a cloud computing device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID F DUNPHY/Primary Examiner, Art Unit 2668